Citation Nr: 1215873	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right hand arthritis, to include as secondary to service-connected residuals of a fracture to the right hand, fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for traumatic arthritis to multiple joints.

The Board remanded this case in December 2009 for notice, additional development, and in order to obtain clarification as to the specific disabilities on appeal with regard to his claim for traumatic arthritis for multiple joints pursuant to the holding of the Court of Appeals for Veterans Claims (Court) in Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that, while a Veteran's identification of the benefit sought does not require any technical precision, identification of body part or system that is disabled or a description of the symptoms of the disability satisfies the requirement that a Veteran must identify the benefit sought in order to file a claim for disability benefits).  

Accordingly, a March 2011 letter asked the Veteran to identify which joints he wished to assert had become arthritic due to military service or a service-connected disability.  In response, in an April 2011 statement, the Veteran specified that he was seeking service connection for a bilateral knee disorder and right hand arthritis, as secondary to service to connected disabilities.  The case was returned to the Board and the Veteran's claim for service connection for a bilateral knee disorder was denied in a September 2011 Board decision.  As such, it is no longer on appeal.  The issue of service connection for right hand arthritis was remanded for further development in the Board September 2011 remand order.  The September 2011 decision and remand order recharacterized the right hand arthritis claim as reflected on the title page in order to more accurately reflect the Veteran's contentions, as first shown in his initial November 2004 claim, where he asserted a theory of entitlement to traumatic arthritis due to a right hand fracture sustained in service.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the record shows that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his records from Rush Foundation Hospital.  On the address section of the form, he listed one street address, but two cities.  The RO sent a request for the records using the latter city, Philadelphia, Mississippi, and the letter was returned as undeliverable.  No request was sent to the first city listed, Meridian, Mississippi.  

Furthermore, in February 2005, the Veteran was properly notified that the request for records from Rush Foundation Hospital was returned due to an incorrect address, but in March 2005, the RO sent a second letter erroneously informing the Veteran that his records from Rush Foundation Hospital had been received.  Some records from Rush Foundation Hospital were included in the Veteran's Social Security Administration (SSA) records, but there is no indication that these records, dated from October 1999 and December 1997, constitute his complete record of treatment from that facility.  Furthermore, review of these records show that they are highly relevant to the Veteran's claim.  Therefore, this case must be remanded so a corrected record request can be sent for the Veteran's treatment records from Rush Foundation Hospital.  The Veteran should also be notified that the March 2005 letter was in error and that these records are not currently present in his claims folder.  See 38 U.S.C.A. §  5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).

Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for a right hand disorder, dated since June 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

In light of the possibility that additional treatment records may be associated with the claims folder, and in order to obtain clarification and additional relevant information regarding the etiology of the Veteran's right hand arthritis, obtain an additional medical opinion from the VA examiner who conducted the March 2010 VA examination in light of the new relevant evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that the March 2005 letter was in error and that his complete treatment records from Rush Foundation Hospital have not been associated with the claims folder as the initial request was sent to Philadelphia, Mississippi, and not Meridian, Mississippi, due to the listing of both cities and zip codes on his initial January 2005 authorization form.  

If necessary, request that he furnish an additional signed authorization form with a correct address so that these records can be obtained.  The Veteran should be asked to submit all relevant records that he has in his possession.  

2.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

The Veteran and his representative are to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.
 
3.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his right hand disorder, from the VA Medical Center in Jackson, Mississippi, dated since June 2010.

4.  Obtain an additional addendum to the March 2010 VA examination report and November 2011 addendum from the same examiner who conducted the March 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide the following information:

(a) Determine the date of onset and etiology of the Veteran's right hand arthritis.

(b) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hand arthritis had its clinical onset in service or is related to any in-service disease, event, or injury, to include the January 1960 right hand fracture.  

(c) State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed condition was (a) proximately due to, (b) the result of, or (c) aggravated by his service-connected residuals of a right hand fracture of the fifth metacarpal.  

The Board notes that while questions (b) and (c) are similar and have, in some respects, already been answered by the examiner, additional clarification will be of assistance to the Board in deciding this claim.  Specifically, question (b) asks the examiner to address whether the Veteran's right hand arthritis is directly related to the trauma to the right hand fifth metacarpal in service, while question (c) asks the examiner to address whether the right hand arthritis is in any way secondary to any post-trauma residuals of the right hand fracture, to include aggravation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


